NELSON, Circuit Justice.
Inasmuch ■ as the $2000, note;was endorsed by the defendant, without restriction, for the benefit of the makers, and was applied by them to the payment and satisfaction of a note of similar amount held by the plaintiffs against the makers, then .due and unpaid, it was available in the plaintiffs’ hands, notwithstanding it was accommodation paper and that fact was known tó their agent at the time he thus received and applied it Especially was that' nóte available in the plaintiffs’ hands, as it was applied to the payment and satisfaction, of a like note of the makers endorsed by the defendant, and upon which he stood at the timé charged as endorser. For aught that appears, the' prior note was a valid security in the plaintiffs’ hands, and the payment of .it obligatory upon the defendant. Its application, therefore, was but the payment of the defendant’s own note.
The $1600 note, was available in the plaintiffs’ hands» as it.was endorsed without restriction, and applied to the - payment or security for payment of a subsisting account due from the makers to the plaintiffs; and this, whether the.' plaintiffs or their agent knew or did not know that it was accommodation paper.. The proof that the makers were indebted tó 'the plaintiffs to the amount of the two notes,'was competent and prima facie sufficient. New trial denied.